01/18/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0516

                                         DA 21-0516
                                      _________________

 THERMAL DESIGN, INC., a Nebraska Corporation,

             Plaintiff, Counterclaim Defendant,
             and Appellee,

       v.

 MARK DUFFY, an individual; PAM DUFFY, an
 individual; CENTRAL COPTERS, INC., a Montana
 corporation,

             Defendants, Counterclaim Plaintiffs,
             Plaintiffs, and Appellants,
                                                                     ORDER
 STEVE THORSON, an individual, d/b/a TNT Building
 Systems, a general partnership; TRAVIS THORSON,
 an individual, d/b/a TNT Building Systems, a general
 partnership,

             Defendants and Crossclaim Defendants,

 STEEL CONCEPTS, LLC, an Idaho limited liability
 company; and STEVE LARSON, an individual,

             Crossclaim Defendants.

                                      _________________


       The record was filed for purposes of this appeal on November 24, 2021. We have
amended the caption to reflect the proper parties in this appeal. The opening brief is now
overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than February 7, 2022. Failure to file the brief within that time will result
in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to all counsel of record.
                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                    January 18 2022